Citation Nr: 0518107	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  94-04 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to a disability rating in excess of 
10 percent for bilateral conjunctivitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
September 1955.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  In an 
August 1997 rating decision the RO denied service connection 
for PTSD, and determined that new and material evidence had 
not been received to reopen a claim for service connection 
for a psychiatric disorder other than PTSD.  In a March 1999 
rating decision the RO denied an increased rating for 
bilateral conjunctivitis.  The veteran perfected appeals of 
the August 1997 and March 1999 decisions.

The Board notes that the veteran had perfected an appeal of a 
July 1992 rating decision in which the RO denied service 
connection for a psychiatric disorder as secondary to the 
service-connected conjunctivitis.  The veteran, however, 
withdrew this appeal as reflected in a March 1996 Report of 
Contact and an April 1996 statement.  See 38 C.F.R. § 20.204 
(2004).  For that reason his appeal of the July 1992 rating 
decision is not within the Board's jurisdiction.

This case was previously before the Board in September 2003, 
at which time it was remanded to comply with the veteran's 
request for a videoconference hearing.  He subsequently 
provided testimony at such a hearing before the undersigned 
in March 2005, a transcript of which is of record.  

The Board also notes that subsequent to the October 2002 
supplemental statement of the case, the veteran submitted 
additional evidence in support of his claim for service 
connection for a psychiatric disorder, including PTSD.  
During the March 2005 hearing before the undersigned he 
waived his right to have this evidence considered by the RO 
in the first instance.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (the Board does not have authority to consider 
evidence in the first instance); 38 C.F.R. § 20.1304 (2004), 
as amended by Board of Veterans' Appeals: Obtaining Evidence 
and Curing Procedural Defects, 69 Fed. Reg. 53,807 (Sept. 3, 
2004).  The Board finds, therefore, that it can adjudicate 
the veteran's appeal without remanding the case to the RO.

In a December 1997 statement the veteran indicated that he 
was claiming service connection for cataracts, and in a 
September 2003 statement he indicated that he was claiming 
service connection for an allergic reaction to penicillin and 
hypertension.  These issues have not yet been addressed by 
the RO, and are referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does 
not have jurisdiction of an issue not yet adjudicated by the 
RO).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the issues adjudicated by this decision 
have been completed.

2.  In a June 1996 rating decision the RO denied entitlement 
to service connection for a psychiatric disorder other than 
PTSD.  The veteran was notified of that decision and did not 
appeal.

3.  The evidence received subsequent to the June 1996 
decision is new, in that it is not cumulative or redundant of 
the evidence previously considered.  The evidence is not 
material, however, because it does not bear directly and 
substantially on the specific matter under consideration, and 
it is not so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.

4.  The veteran did not serve in combat while in military 
service, and the occurrence of his claimed in-service 
stressors is not supported by corroborating evidence.

5.  A substantiated diagnosis of PTSD has not been 
established.

6.  The veteran is receiving the maximum schedular rating 
available for bilateral conjunctivitis, and the evidence does 
not show that the disorder presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The June 1996 rating decision in which the RO denied 
entitlement to service connection for a psychiatric disorder 
other than PTSD is final, new and material evidence has not 
been received, and the claim is not reopened.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 20.1103 (1995); 38 C.F.R. § 3.156 (1996).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2004).

3.  The criteria for a disability rating in excess of 10 
percent for bilateral conjunctivitis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.84a, Diagnostic Code 6018 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that a higher rating is warranted for 
conjunctivitis because the conditioned has worsened.  He also 
contends that his psychiatric disorder, however diagnosed, 
had its onset while he was in service.  In this regard the 
Board notes that the RO and the Board have previously denied 
service connection for a psychiatric disorder, which was 
diagnosed as anxiety neurosis with depression.  Because 
service connection was previously denied, new and material 
evidence is required to reopen that claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The veteran's 
psychiatric symptoms were subsequently diagnosed as PTSD, 
which diagnosis was not considered when service connection 
was previously denied.  His claim for service connection for 
PTSD, therefore, constitutes a new claim, and will be 
separately addressed.  See Ephraim v. Brown, 82 F.3d 399, 401 
(Fed. Cir. 1996) (a newly diagnosed disorder represents a new 
claim, even though both the new and the prior diagnosis 
relate to mental disorders).
Development of the Claims

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the VCAA notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the RO decisions were made prior to November 9, 
2000, the date the VCAA was enacted; therefore, the RO could 
not have complied with the timing requirement, as the statute 
had not yet been enacted when the claims were adjudicated.  
In Pelegrini the Court found that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the RO did not err in failing to comply with the 
timing requirements of the notice.  The Court also found, 
however, that in such cases the claimant would still be 
entitled to a section 5103(a) notice.  Pelegrini, 18 Vet. 
App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in September 2002 by 
informing him of the provisions of the VCAA, and the evidence 
required to establish entitlement to service connection and a 
higher rating.  The RO also informed him of the information 
and evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claims.  

The veteran was also provided with copies of the appealed 
rating decisions, statements of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claims, and the need to 
submit evidence that established entitlement to service 
connection and a higher rating.  The RO also informed him of 
the cumulative evidence previously provided to VA or obtained 
by VA on his behalf, and any evidence he identified that the 
RO was unable to obtain.  The Board finds that in all of 
these documents the RO informed the veteran of the evidence 
he was responsible for submitting, and what evidence VA would 
obtain in order to substantiate his claims.  Quartuccio, 16 
Vet. App. at 187.

Although the September 2002 notice was sent following the 
August 1997 and March 1999 decisions, the veteran has had 
almost three years following the notice to submit additional 
evidence or identify evidence for the RO to obtain.  
Following the September 2002 notice the RO re-adjudicated the 
substantive merits of the veteran's claims in multiple 
supplemental statements of the case.  In re-adjudicating the 
appeals the RO considered all the evidence of record and 
applied the benefit-of-the-doubt standard of proof.  In 
resolving his appeal the Board will also consider all the 
evidence now of record, and apply the same standard of proof.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, No. 02-1077, slip 
op. at 15 (U.S. Vet. App. April 15, 2005).  The Board finds 
that in this case the delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claims were fully developed and re-adjudicated after the 
notice was provided.

Duty to Assist

Regarding the claim for service connection for a psychiatric 
disorder other than PTSD, the VCAA left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim before the duty to assist provisions of the VCAA 
are fully applicable to the claim.  38 U.S.C.A. § 5103A(f) 
(West 2002); see also Paralyzed Veterans of America, et. al., 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The regulation provides that for requests to reopen 
submitted prior to August 29, 2001, VA will notify the 
veteran of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA does not, 
however, have any duty to assist him in developing evidence 
in support of his request to reopen the previously denied 
claim, if that request was submitted prior to August 29, 
2001.  38 C.F.R. § 3.159(b) and (c) (2004); see also 
Paralyzed Veterans of America, et. al., 345 F.3d at 1342.

As will be shown below, the Board has determined that new and 
material evidence has not been received to reopen the claim 
for service connection for a psychiatric disorder other than 
PTSD.  Because the veteran's claim to reopen was received 
prior to August 2001, VA has no duty to assist him in the 
development of the claim.

Regarding the remaining claims, the statutes and regulation 
provide that VA will make reasonable efforts to help the 
veteran obtain evidence necessary to substantiate the claims, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  In a claim for 
disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2004).  

The RO obtained the veteran's service medical and personnel 
records, and the VA treatment records he identified.  The RO 
also provided him VA medical and psychiatric examinations in 
February 1997, April 1997, and June 1998, and the veteran 
presented private medical reports in support of his claim.  
The veteran also submitted lay statements, Internet research 
articles, and a June 1953 newspaper article.  In addition, 
the RO requested verification of his claimed in-service 
stressors from the United States Armed Services Center for 
Unit Records Research (CURR).

The Board notes that the evidence of record indicates that 
the veteran is receiving disability benefits from the Social 
Security Administration (SSA) based on a psychiatric 
disorder.  The RO requested a copy of the veteran's claims 
file from the SSA, but did not receive it prior to 
certification of his appeal.  As will be shown below, 
however, service connection for PTSD is being denied because 
the veteran's claimed stressors have not been verified.  
There is no indication that any evidence in the SSA file 
would be relevant in obtaining verification of his claimed 
stressors.  Furthermore, there is no indication that there is 
any evidence in the SSA file that is relevant to the rating 
assigned for his bilateral conjunctivitis, in that he was 
awarded SSA benefits for a psychiatric disability.  The Board 
finds, therefore, that the SSA records are not shown to be 
relevant to the veteran's appeal, and that they need not be 
considered in adjudicating his appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).

The veteran and his representative have been afforded the 
opportunity to present evidence and argument, and have done 
so.  He has not indicated the existence of any other evidence 
that is relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claims and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claims.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).

Factual Background

The veteran's service medical records contain no findings 
indicative of psychiatric problems while on active duty.  His 
psychiatric condition was clinically evaluated as normal on 
his August 1955 discharge examination.  His service discharge 
certificate shows that his most significant duty assignment 
was with the 312th Air Police Squadron, and that he received 
the Korean Service Medal and the United Nations Service 
Medal.

The veteran initially claimed entitlement to VA compensation 
benefits in October 1957.  He did not then report having had 
any psychiatric symptoms while in service, or report having 
had any difficulties while in service.

An October 1957 to April 1958 VA hospitalization report shows 
that when admitted to the hospital he complained of symptoms 
found to be related to anxiety, and stated that the symptoms 
had first occurred four months earlier.  He also reported 
having been a heavy drinker until nine weeks prior to the 
hospitalization.  In documenting his social history the 
physician noted that the veteran's parents had separated when 
he was a child, and that he stayed with his father.  His 
father then committed suicide, and the veteran went to live 
with his mother and stepfather.  He stated that he had never 
been on good terms with his stepfather, that he did not 
complete high school, and that he had held only menial jobs 
throughout his life.  He had joined the Air Force in 1951, 
and following his separation from service continued to hold 
only menial jobs.  He did not register any complaints 
regarding his military service.  Psychological testing 
revealed neurotic symptoms in an emotionally unstable 
individual.  After five months of hospitalization he was 
discharged with a diagnosis of personality pattern 
disturbance (inadequate personality).

In a February 1958 rating decision the RO initially denied 
entitlement to service connection for a nervous condition.  

The veteran claimed entitlement to VA compensation benefits 
for a nervous condition in September 1970, but failed to 
submit any evidence in conjunction with that claim.  In July 
1975 he claimed entitlement to benefits for an anxiety 
reaction, and submitted statements from two individuals with 
whom he purportedly served.  The first individual stated that 
he had known the veteran while serving in Japan, and that he 
appeared to be moody, tense, and very nervous at times, 
especially when he was on guard duty.  The second individual 
stated that he had served with the veteran from October 1954 
to August 1955 at Clovis Air Force Base in New Mexico, and 
that he had continued to see the veteran after his separation 
from service.  He stated that the veteran seemed to be very 
nervous during service and afterwards.

In July and December 1975 reports the veteran's private 
physician stated that he had treated the veteran since 1961 
for anxiety neurosis.

In a January 1976 report a VA clinical social worker 
described the veteran as a veteran of the Korean conflict, 
who was admitted for psychiatric hospitalization from June 
[1976] to July 1975 with a diagnosis of anxiety neurosis.  
She noted that he had one previous admission for similar 
problems in 1958, at which time he remained hospitalized for 
four months.  Prior to his hospitalization in June 1975, he 
had no outpatient treatment.  She found that he suffered from 
anxiety and depression, and that his problems began when he 
was serving in the military between 1951 to 1955 "according 
to the [veteran's] statements."

In a January 1976 hearing and an April 1976 substantive 
appeal the veteran stated that he had no ill feelings nor 
feelings of nervousness prior to active service, that he 
developed such feelings during his 3rd year of service, and 
that he had felt that way ever since.  He described feelings 
of depression and withdrawing within himself.  He 
acknowledged, however, that he never sought treatment for 
these problems while on active duty.  Further, he indicated 
that his first treatment was when he was hospitalized at the 
VA medical center in 1958.

In a September 1976 decision the Board found that the 
evidence did not present a new factual basis for 
reconsidering the veteran's claim for service connection for 
a psychiatric disorder, and denied the claim.  The Board also 
found that the medical evidence did not support his 
contentions that he was nervous in service.  Moreover, the 
Board found that a complete review of the evidence supported 
the previous denial, that the service medical records were 
silent as to any complaints or notation of a nervous 
disorder, and that when hospitalized in 1957 the veteran 
reported that his symptoms began four months earlier.

VA treatment records disclose that the veteran was again 
hospitalized in May 1979 and from July to September 1979 with 
a diagnosis of anxiety neurosis, manifested by increasing 
nervousness, depression, and insomnia.  He received 
outpatient treatment from 1975 to 1977 for chronic anxiety.

When being treated in the Day Treatment Program in 1991 and 
1992, the veteran reported experiencing anxiety attacks that 
began in 1958, a few years after he was separated from 
service.  He also reported being one of eight siblings, and 
that his parents divorced when he was a child.  When he was 
nine years old his father committed suicide by hanging 
himself in the house, at which time the veteran was living 
with him.  He then went to live with his mother and 
stepfather, had been physically and verbally abused by both 
his father and stepfather, and was often without food.  He 
stated that he had never told anyone about the trauma he 
experienced as a child and that fear of exposure caused him 
to feel panic.

He dropped out of school when he was 16, and served in the 
Air Force from 1951 to 1955.  He stated that he had served in 
Korea for two years, and was on the front line for 10 months.  
He reported that his duties consisted of guarding airplanes 
at night, and that he "saw plenty."  He did not report 
having developed any psychiatric symptoms while in service.  
Although the evaluator entered a diagnosis to "rule out 
PTSD" in October 1991, he continued to receive treatment 
with a diagnosis of a generalized anxiety disorder.

The RO provided the veteran a VA psychiatric examination in 
May 1996, during which he reported having served in Korea for 
two years and being on the front line.  He stated that he 
developed anxiety during that time, but never sought 
treatment.  He reported having anxiety, depression, and panic 
attacks for the previous 40 years, since he was in service.  
The examination resulted in a diagnosis of a generalized 
anxiety disorder, but the examiner did not provide an opinion 
regarding the onset of the disorder.

Based on the evidence shown above, in a June 1996 rating 
decision the RO most recently determined that new and 
material evidence had not been received, and continued the 
denial of service connection for a psychiatric disorder.  The 
veteran was notified of that decision and did not appeal, and 
the June 1996 decision is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1995).  The Board notes that in a 
July 1996 rating decision the RO again determined that new 
and material evidence had not been submitted, after 
considering the May 1996 medical report from A. F. B., M.D., 
described below.  In the notice to the veteran informing him 
of that decision, however, the RO did not inform him of his 
right to appeal the decision.  For that reason the July 1996 
decision is not final.  See In Re Cox, 10 Vet. App. 361, 375 
(1997) (a decision does not become final unless the notice 
informing the claimant of the decision includes appellate 
rights).  The Board will, therefore, consider the evidence 
received following the June 1996 decision in its analysis of 
whether new and material evidence has been received.

The evidence received subsequent to the June 1996 decision 
includes a November 1995 VA treatment record showing that the 
veteran reported feeling anxiety and recurrent panic attacks 
since serving on the flight line in Japan from 1952 to 1954.

The evidence also includes a May 1996 medical report from A. 
F. B., M.D. ("Dr. B"), in which the physician found that 
the veteran had "convincingly" described having severe 
anxiety states while on active duty, which he had not 
disclosed to others.  After separation from service he 
"self-medicated" his symptoms through alcohol abuse, and 
was hospitalized from October 1957 to April 1958 for alcohol 
abuse, anxiety neurosis, and a personality disorder.  Dr. B 
found that it "appeared" that service-connected trauma had 
lead to PTSD with depressive features and panic attacks.

The veteran also presented the report of a June 1996 VA 
psychiatric evaluation, which shows that he reported having 
served in Korea from 1951 to 1955 and having served on the 
front line from January to October 1953.  He reported being 
exposed to enemy fire on many occasions, and that he started 
experiencing anxiety during that time.  He denied reporting 
the symptoms to anyone.  He also reported having suffered 
from severe anxiety since then, and having used alcohol to 
control his symptoms after his separation from service.

The VA psychiatrist noted that the veteran had been 
hospitalized in 1957, 1975, and 1979 for anxiety, and that he 
had received outpatient treatment since 1979.  She found that 
he startled easily and suffered from insomnia.  She did not 
describe any other symptoms indicative of PTSD, but provided 
a diagnosis of PTSD related to his experiences in Korea.

The veteran underwent an additional VA psychiatric evaluation 
in July 1996 in conjunction with his outpatient treatment.  
He then reported that he was the 4th of 10 children, and that 
his mother had left and surrendered responsibility for 6 of 
the children to his unemployed father, who then committed 
suicide.  His father had hanged himself, which was witnessed 
by the veteran's older brother.  The veteran's father and 
stepfather were physically abusive.

He reported that he was a combat veteran of the Korean War, 
and that he had suffered anxiety attacks and depression when 
he was in service.  He also reported having had a number of 
traumatic experiences, including seeing a number of deaths 
and body bags, and being always in the dark.  He stated that 
he was nervous when on watch, and that he had worked as a 
security guard for the base.  The examiner conducted a 
psychiatric interview, but did not enter a diagnosis.

VA treatment records beginning in January 1997 include a 
diagnosis of PTSD, but there are no clinical findings or 
analysis of the veteran's symptoms to support that diagnosis.  
In addition, the records do not reflect the stressor to which 
the diagnosis of PTSD is related.

In a statement received in February 1997 the veteran's spouse 
stated that she had known him since childhood, that he was 
"perfectly normal" until he returned from service, and that 
he then appeared to be depressed and nervous.  She stated 
that they began seeing each other on a regular basis after he 
was hospitalized in 1958, and that he had told her that he 
was "not himself" when he returned from overseas.

In April 1997 the veteran underwent a VA psychiatric 
examination, which included a review of the claims file.  The 
examiner did not document a mental status examination, but 
noted:

Overall, the history and the findings are very 
suggestive of onset of so called anxiety condition 
or nervousness and also depression after many 
years.  It started while he was overseas in Korea 
and especially when he was with the Air Police and 
served on the front lines.  The patient gives 
previous history which is very suggestive of a 
great deal of stress which resulted in a lot of 
symptoms.  However, he was brought up not to show 
it to others so he began to deal with it by 
drinking.  When the service in Korea was completed 
and when he came back and stayed in New Mexico for 
two months, continued to experience symptoms and 
began to drink heavily.  

The examiner then summarized the veteran's treatment history 
and found that the symptoms he described "are typical of 
anxiety syndrome with secondary depression."  The examiner 
considered the various diagnoses given to the veteran, like 
personality disorder, alcohol abuse or dependence, and 
generalized anxiety disorder, and provided the opinion that 
the veteran suffered mainly from an anxiety disorder "which 
is clearly linked to the extreme stress he experienced while 
in service in Korea."  The examiner also stated that, due to 
that connection, he would "strongly consider" the diagnosis 
of PTSD.  

The RO obtained the veteran's service personnel records in 
April 1997, which show that his Air Force Specialty was Air 
Policeman, that his only foreign service was in Yokohama, 
Japan, from November 1952 to October 1954, and that he never 
served in Korea.

The veteran presented a report pertaining to the activities 
of the 6161st Air Base Wing in December 1952, June 1953, and 
December 1953, which was located at the Yokota Air Base in 
Japan.  He also submitted a copy of the organization's unit 
history, describing the organization's responsibilities and 
activities during the Korean War.  Those reports have no 
information pertaining to the veteran's claimed stressors.  

During an August 1998 hearing before the RO's Hearing Officer 
the veteran testified that he went overseas in November 1952, 
and that his duties were in the Air Police and consisted of 
guarding planes on the flight line.  He did that for eight 
months (apparently until the war ended in June 1953).  He 
stated that sirens went off all the time, and that when that 
happened they had to double-time from the barracks to the 
flight line and into foxholes.  There was also an Army 
attachment at the air base and it was surrounded by 
artillery, trenches, and sandbags.  He also stated that he 
was unable to describe his specific feelings at that time, 
but that he knew that he didn't "feel right."  He reported 
that he felt as if something was going to happen, but that he 
never knew what.  He continued to feel "different" after he 
was separated from service, but got worse and had to be 
hospitalized in 1957.  

When evaluated for psychiatric treatment in April 1999 the 
veteran summarized his symptoms and treatment since 1958.  He 
reported that he was the 4th of 9 siblings, that his father 
had committed suicide when he was 9 years old, and that his 
childhood was characterized by poverty, little food, and a 
lot of depression.  He enlisted in the Air Force at age 18 
and was sent to Yakota Air Force Base in Japan, where he 
guarded planes at night for eight months against sabotage.  
He did not indicate that he ever encountered any saboteurs or 
infiltrators.  Although he did not experience combat he 
stated that he was always "stressed out" and constantly on 
the alert for enemy action.  There were many alerts in which 
they had to go into foxholes.  He returned to the United 
States in October 1954 and was assigned to a remote base in 
New Mexico, where there were two violent incidents.  He did 
not describe those incidents.  The evaluator found that the 
veteran had been "severely impacted" by his military duty 
at the Yakota Air Force Base, and that he had become 
hypervigilant while there.  She also found that he had vivid 
memories and nightmares of what he saw, and that therapy was 
needed in order for him to address "the traumatic memories 
of war."

In a statement received in September 1999 the veteran 
initially reported that during the latter part of the war a 
plane went down, with a lot of casualties, and that he was 
detailed with other members of his squadron.  He did not 
indicate what they did.  He also described guarding the 
flight line while armed, the aircraft being loaded with bombs 
for night-time missions, and the base being surrounded by 
artillery guns.

In July 2000 the veteran presented a copy of a June 1953 
newspaper article describing the crash of a C-124 transport 
plane that resulted in the deaths of 129 servicemen.  The 
plane had taken off from Tachikawa Air Base, approximately 
25 miles west of Tokyo.  According to the newspaper article, 
all on board were trapped in the plane when it burned, 
resulting in a "towering funeral pyre."  Emergency medical 
teams and Air Force crash crews from surrounding bases worked 
to recover the bodies and clean the crash site.

An August 2000 certificate from the Adjutant General of New 
York State indicates that the veteran was awarded a Medal for 
Merit, which was awarded to "those who have received a 
commendation for meritorious service in peacetime or who 
served in direct support of combat operations."

VA treatment records indicate that in June and September 2001 
the veteran reported a family history of depression, 
including his father's suicide.  He also reported having been 
in combat in Korea, and symptoms of PTSD that consisted of 
nightmares and flashbacks.

The RO requested verification of the veteran's claimed in-
service stressors from the CURR.  In response to that request 
the CURR Director provided a copy of a research report 
prepared for and sent to the veteran in November 2001.  In 
the report the Director indicated that he was responding to 
the veteran's request concerning his PTSD claim.  The 
Director provided a copy of the Air Force's report pertaining 
to the crash of the C-124 transport plane in June 1953.  The 
report shows that the aircraft was assigned to the 374th 
Tactical Control Wing, the higher headquarters of the 22nd 
Tactical Control Squadron.  The aircraft crashed 
approximately three miles from Tachikawa Air Base, Japan.  
The Director stated that in order to conduct further research 
regarding an event the veteran reported having experienced at 
Clovis Air Force Base in New Mexico, additional details were 
required.

In July and September 2003 statements the veteran reported an 
additional in-service stressor, which consisted of having to 
guard a dead body at Clovis Air Force Base sometime from 
March to August 1955.  A body was found lying in a drainage 
ditch, and the veteran was ordered to guard the area.  He did 
not provide the individuals name, his unit, or the 
circumstances surrounding his death.  He claimed, however, 
that this incident contributed to his PTSD.

The veteran also submitted a February 2005 private medical 
statement from A. R., M.D. ("Dr. R") in support of his 
claim.  Dr. R stated that the veteran had requested the 
examination in order to determine whether he had a 
psychiatric impairment that was related to his military 
service.  Dr. R also stated that he had reviewed records 
provided by the veteran, which consisted of a November 2004 
statement from the veteran's VA therapist; VA medical records 
dated from December 1998 to April 1999; the November 2001 
report from the CURR; private medical records dated in 
February 2002; and the May 1996 statement from Dr. B.  In 
addition, Dr. R noted that he had reviewed unspecified 
military records from the veteran, which he characterized as 
consistent with the description of his military duties.  

After summarizing the veteran's account of his personal and 
psychiatric history, including the onset of anxiety while in 
service, Dr. R stated that the present examination and review 
of records revealed a history of severe and chronic anxiety 
symptoms as well as chronic, moderate to severe depressive 
symptoms.  Dr. R emphasized that these symptoms were not 
present prior to the veteran's military service, despite a 
number of significant traumatic events in his life.  Dr. R 
also stated that the veteran developed a problem drinking 
during his military service, but that his excessive use of 
alcohol was a form of self-medicating, in response to 
symptoms of depression and anxiety.  He noted that although 
the veteran was experiencing severe symptoms in service, he 
had not sought medical or psychiatric treatment.  Based on 
the foregoing, Dr. R provided the opinion that, to a high 
degree of psychiatric certainty, the veteran suffered from 
PTSD that was 100 percent related to his military service.  
He did not, however, describe any clinical findings to 
support a diagnosis of PTSD, or refer to any clinical 
findings in the medical records he reviewed.

During the March 2005 hearing before the undersigned the 
veteran testified that while in Japan he had to guard the 
planes on the flight line, which made him feel nervous.  When 
asked to describe a specific incident that he found to be 
stressful, he responded that a plane had crashed at a nearby 
air base in June 1953, shortly before the war ended.  He was 
on duty at his own air base at the time the crash occurred, 
and heard but did not see the crash.  He stated that he was 
assigned to help at the crash site, and saw the wreckage of 
the plane.  He also stated that following his separation from 
service in September 1955, he first sought psychiatric 
treatment in September 1957.
New and Material Evidence Pertaining to a Psychiatric 
Disorder 
Other than PTSD
Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1995).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio, 
1 Vet. App. at 145.  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1996).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.
Analysis

As detailed above, the RO and the Board previously denied 
service connection for a psychiatric disorder because the 
record did not support a finding that the veteran's current 
psychiatric disorder was causally related to his period of 
active service.  The evidence added to the record since June 
1996 includes statements and testimony from the veteran and 
his spouse indicating that he began experiencing anxiety and 
depression while he was in service, specifically while 
guarding an air base in Japan, and that he continued to 
experience those symptoms since his separation from service.  
The statements of the veteran and his spouse are not new, 
because the evidence considered in the previous decisions 
included lay statements from the veteran and others regarding 
the onset of his psychiatric symptoms.  For that reason the 
statements are cumulative and redundant of the evidence of 
record when service connection was denied in June 1996.  
Because the evidence is not new, the Board need not consider 
whether it is material to the issue on appeal.  See Vargas 
Gonzalez v. West, 12 Vet. App. 321, 327 (1999) (if the Board 
finds that newly presented evidence is cumulative of evidence 
previously considered, the analysis should end there).

The VA treatment records document the ongoing treatment of 
the veteran's psychiatric symptoms, whether diagnosed as 
anxiety, depression, or PTSD.  This evidence is not new, in 
that the evidence of record in June 1996 showed that the 
veteran had a psychiatric disorder.  See Cornele v. Brown, 6 
Vet. App. 59, 62 (1993) (records of treatment and a diagnosis 
many years after service, which do not document any nexus to 
service, are not new and material).  Because the evidence is 
cumulative and redundant of the evidence of record in June 
1996, the Board need not consider whether it is material.  
Vargas Gonzalez, 12 Vet. App. at 327.

The evidence also includes the May 1996 medical opinion from 
Dr. B that the veteran has PTSD due to in-service trauma.  
That opinion was, however, based on the veteran's report of 
when his symptoms began, in that Dr. B stated that the 
veteran had "convincingly" described having severe anxiety 
states while on active duty.  Because the opinion was based 
on the veteran's reported history, rather than his documented 
history, it is not presumed to be credible and is not 
probative of when the onset of the veteran's psychiatric 
symptoms began.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (if an opinion is based solely on the veteran's 
account of medical history, the presumption of credibility 
does not arise); see also Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (a medical opinion that is based on the veteran's 
recitation of medical and service history, and not his 
documented history, is not probative).

The VA psychiatrist in June 1996 also found that the veteran 
had PTSD that was related to his military service.  That 
opinion was, however, based on the veteran's report of having 
been exposed to enemy fire during the Korean War, and 
experiencing anxiety during that time.  The evidence shows, 
however, that although the veteran served during the Korean 
War period, he was never stationed in Korea and was not 
subjected to enemy fire.  Because the opinion was based on 
the veteran's inaccurate account of combat service, and his 
reported history of when his symptoms began, it is not 
probative of his psychiatric disorder being related to 
service.  See Reonal, 5 Vet. App. at 461 (an opinion that is 
based on an inaccurate factual premise has no probative 
value); see also Elkins, 5 Vet. App. at 478.

The VA examiner in April 1997 also found that the veteran had 
anxiety syndrome with secondary depression "which is clearly 
linked to the extreme stress he experienced while in service 
in Korea."  That opinion was also, however, based on the 
veteran's report of when his symptoms began, rather than his 
documented medical history.  The examiner noted that the 
veteran "[gave a] previous history which is very suggestive 
of a great deal of stress which resulted in a lot of 
symptoms."  Because the opinion was based on the veteran's 
reported history, it is not presumed to be credible and is 
not probative of a nexus to service.  Reonal, 5 Vet. App. 
at 461; Elkins, 5 Vet. App. at 478.

The veteran's service personnel records, the records 
documenting the history of the air base in Japan, the 
evidence pertaining to the plane crash, the certificate 
awarding the Medal for Merit, and the CURR report are new, in 
that such evidence was not of record in June 1996.  The 
evidence is not material, however, because it does not 
pertain to whether the onset of a psychiatric disorder other 
than PTSD occurred during active service.

The evidence received following the June 1996 decision also 
includes the February 2005 report from Dr. R.  Because that 
evidence was submitted in support of the veteran's claim for 
service connection for PTSD, rather than a psychiatric 
disorder other than PTSD, it's probative value will be 
discussed below.

In summary, although some of the evidence received following 
the June 1996 decision is new, none of the evidence is 
material to whether the veteran's psychiatric disorder other 
than PTSD is related to his military service.  The Board 
finds, therefore, that evidence that is both new and material 
has not been received, and the claim of entitlement to 
service connection for a psychiatric disorder other than PTSD 
is not reopened.
Service Connection for PTSD
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2004).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2004).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Analysis

The veteran claims to have PTSD as a result of stressors that 
he experienced while in military service.  He has described 
those stressors as being on guard duty at an air base in 
Japan during the Korean War; assisting in the clean up of a 
plane crash at a nearby air base in June 1953; and guarding a 
dead body while stationed at Clovis Air Force Base in 1955.

As an initial matter the Board finds that the veteran did not 
serve in combat while in military service.  The term "engaged 
in combat with the enemy" means more than having served in a 
theater of combat operations.  In order to be considered a 
combat veteran, the evidence must show that the veteran 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  

Although he reported to a number of medical care providers 
that he served on the front line during the Korean War, and 
had multiple encounters with enemy forces, his service 
personnel records show that his only overseas duty was in 
Yokohama, Japan.  He reported that his duties there consisted 
of guarding the flight line, which is consistent with his Air 
Force Specialty of Air Policeman.  He stated that he had to 
guard against infiltrators and saboteurs, and that the base 
was surrounded by artillery, but he never indicated that he 
encountered any enemy forces or that the base came under 
attack.  His receipt of the Medal of Merit is not probative 
of combat service, because it was awarded by a state Adjutant 
General, not the service department, and could be awarded for 
peacetime activities as well as combat support, not direct 
combat.  The Board finds, therefore, that the veteran did not 
engage in combat with the enemy while in military service.

Because he did not serve in combat, the occurrence of his 
claimed in-service stressors must be supported by 
corroborating evidence.  In a September 1996 notice the RO 
asked him to provide detailed information regarding his 
claimed stressors.  He did not respond to that notice.  His 
assertion that it was traumatic to perform guard duty when 
the base was subject to attack is not probative of a stressor 
because service in a combat zone is not sufficient; he must 
submit evidence that he was exposed to a more than ordinarily 
stressful environment.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

In September 1999 the veteran initially described the plane 
crash in June 1953 as an in-service stressor.  Although he 
has been trying to establish service connection for his 
psychiatric disorder since at least October 1970, he never 
previously made any reference to having participated in the 
clean up of the crash site, or finding that experience 
stressful.  Not until after he started researching the Air 
Force bases in Japan during the Korean War did he report 
having had any direct exposure to the event.  He submitted a 
June 1953 newspaper article from the New York Times 
describing the plane crash, so it is obvious that the 
occurrence of the plane crash, which was then the worst plane 
crash in history, was well known.  The plane crash did not 
occur at the base to which he was assigned, but was several 
miles away, and he has not presented any corroborating 
evidence indicating that he had any direct exposure to the 
event.  For these reasons the Board finds that his claim to 
have participated in the clean up of the crash site is not 
credible, and that the occurrence of the claimed stressor has 
not been corroborated.  See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).

The veteran also claims to have been traumatized by having to 
guard a dead body while stationed at Clovis Air Force Base in 
1955.  He had apparently asked the CURR to verify that event, 
because in the November 2001 response the Director informed 
him that he needed to provide additional details regarding 
the event in order for research to be conducted.  He did not 
provide any more details to warrant further research.  The 
occurrence of that event is not, therefore, supported by any 
corroborating evidence.

The VA treatment provider in October 1991 entered a diagnosis 
to "rule out PTSD."  That provisional diagnosis was, 
however, based on the veteran's report of having served in 
Korea for two years, and being on the front line for 
10 months.  Because the diagnosis was based on the veteran's 
report of combat service, which is not shown to have 
occurred, the evidence is not probative of a substantiated 
diagnosis of PTSD.  See Samuels v. West, 11 Vet. App. 433 
(1998) (a diagnosis of PTSD that is based on fictitious 
combat service is not a valid diagnosis).

Dr. B stated in his May 1996 report that the veteran 
"appeared" to have PTSD due to in-service trauma.  That 
diagnosis was, however, based on the veteran's report of 
having had severe anxiety states while on active duty, which 
is not documented in the contemporaneous records and is 
contradicted by the October 1957 hospital summary showing 
that his symptoms began four months earlier.  Because the 
diagnosis of PTSD was based on the veteran's reported 
history, and not his documented history, it is not probative 
of him having PTSD.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (VA is not required to accept a medical opinion 
that is based on the veteran's recitation of medical 
history).

The VA psychiatrist in June 1996 provided a diagnosis of PTSD 
related to his experiences in Korea.  That diagnosis, 
however, was based on his report of having served in Korea 
from 1951 to 1955 and having served on the front line from 
January to October 1953.  He had also reported being exposed 
to enemy fire on many occasions, and experiencing anxiety 
during that time.  As shown above, the veteran did not serve 
in Korea and was not exposed to enemy fire.  The report of 
the evaluation is not, therefore, probative of the veteran 
having PTSD that is related to service.  In addition, the 
finding by the examiner in April 1997 that he would 
"strongly consider" the diagnosis of PTSD is not probative 
because it was also based on the veteran's report of having 
been on the front line in Korea.  Samuels, 11 Vet. App. 
at 433.

Dr. R in his February 2005 report also found that the veteran 
suffered from PTSD that was related to his military service.  
Although he stated that he had reviewed records provided by 
the veteran, those records consisted of a November 2004 
statement from the veteran's VA therapist; VA medical records 
dated from December 1998 to April 1999; the November 2001 
report from the CURR; private medical records dated in 
February 2002; the May 1996 statement from Dr. B; and 
unspecified military records from the veteran.  He did not 
review the veteran's service medical records, or if the 
service medical records were included in the unspecified 
military records, his diagnosis could not be based on the 
service medical records because they are silent for any 
complaints regarding a psychiatric disorder.  In addition, 
his review did not include any of the veteran's medical 
records prior to May 1996, specifically the October 1957 to 
April 1958 hospital summary showing that his symptoms began 
in 1957.

Dr. R stated in his report that his opinion was based on the 
veteran's account of his personal and psychiatric history, 
including the onset of anxiety while in service.  Dr. R also 
found that the veteran had developed a drinking problem 
during service to "self medicate" his psychiatric symptoms, 
which is not reflected in any contemporaneous records.  It is 
apparent, therefore, that Dr. R based his diagnosis of PTSD 
on the veteran's recitation of his psychiatric history, as 
told to Dr. R or as documented in the records Dr. R reviewed.  
Because the opinion was based on his reported history, and 
not his documented history, it is not probative of a 
diagnosis of PTSD.  Godfrey, 8 Vet. App. at 121; see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("Evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any medical comment by that examiner, does not 
constitute competent medical evidence.").

In summary, the stressors claimed by the veteran are not 
supported by any corroborating evidence.  In addition, the 
evidence reflecting a diagnosis of PTSD is not probative of 
the veteran actually having that disorder.  For these reasons 
the Board finds that the criteria for a grant of service 
connection for PTSD are not met, and that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for PTSD.


Increased Rating for Conjunctivitis

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Under Diagnostic Code 6018, a zero percent rating is 
warranted for conjunctivitis if it is healed with no 
residuals.  A 10 percent applies if there is active 
conjunctivitis, with objective symptoms.  The diagnostic code 
does not provide for a rating in excess of 10 percent.  38 
C.F.R. § 4.84a (2004).

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2004).

Analysis

At his March 2005 hearing, the veteran testified that he had 
red itchiness of the eyes, and that he had been given several 
eye drops to use.  Further, he indicated that he had eye 
irritation, especially in cold weather.  When asked how this 
condition affected him on a daily basis, he testified that he 
rubbed his eyes, and that a mucus formed in the eyes that he 
had to remove.

The VA treatment records reflect ongoing treatment for 
multiple eye problems, including the conjunctivitis, which 
has been described as an allergic conjunctivitis.  The 
10 percent rating that has been assigned, however, is the 
maximum schedular rating available for bilateral 
conjunctivitis.  Although the veteran contends that he is 
entitled to two separate 10 percent ratings because he has 
conjunctivitis in both eyes, the rating schedule does not 
provide for a higher or separate ratings based on bilateral 
involvement.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2004).  The evidence does not show that the conjunctivitis 
has resulted in any hospitalizations, although the veteran 
did undergo surgery for nonservice-connected cataracts.  In 
addition, the evidence does not show that the conjunctivitis, 
as opposed to the nonservice-connected psychiatric 
impairment, has caused marked interference with employment.  
In other words, there has been no showing that the 
application of the regular schedular criteria is impractical.  
The Board finds, therefore, that remand of the case to the RO 
for referral to the Director of the Compensation and Pension 
Service for consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).

For the reasons stated above, the Board finds that the 
criteria for a disability rating in excess of 10 percent for 
conjunctivitis on either a schedular or extra-schedular basis 
are not met.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  




ORDER

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for a psychiatric disorder other than PTSD is 
denied.

The claim of entitlement to service connection for PTSD is 
denied.

The claim of entitlement to a disability rating in excess of 
10 percent for bilateral conjunctivitis is denied.




	                     
______________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


